On Motion to Retax Costs.
[En Banc. Decided October 9, 1909.]
Per Curiam.
A proceeding was brought by the Grays Harbor Boom Company to condemn certain lands and shore rights of respondents lying adjacent to its boom grounds. The boom company is organized under the laws of the state of Washington. Upon the trial of the cause, a certain amount of damages was awarded to the landowners, the petitioner here, and the boom company, considering itself aggrieved by such award, appealed to this court. The appeal was sustained, the judgment was reversed, and a new trial ordered. Following the reversal, the boom company filed a bill of costs in this court, amounting to $172.85, which the clerk of this court taxed against the petitioner, the respondents in the original case. The respondents now petition this court to strike said cost bill, and for an order authorizing and *94directing the taxation of costs in favor of respondents and against appellant.
This motion will have to be sustained. This court held, in Peterson v. Smith, 6 Wash. 163, 32 Pac. 1050, that in a case of condemnation of land under the provisions of the constitution, providing that no private property shall be taken or damaged for public or private use without just compensation having been first made or paid into the court for the owner, and until full compensation be first made in money or ascertained and paid into the court for the owner, the owner could remain quiet and be assured that, before his property was condemned, the county in that case must ascertain his damage and either pay him or pay it into the court for his benefit, and that the amount of his damage must be ascertained in a court, in a proceeding instituted for that purpose, and in which the defendant may appear and make a showing if he so desire. Under this provision of the constitution, and under the law as announced in the case just above cited, and all the subsequent cases on this subject, the lándowner cannot be put to any costs whatever for the ascertainment of the damages. All costs must be paid by the condemning party until a valid judgment is obtained.
It is true, we held in Kitsap County v. Melker, 52 Wash. 49, 100 Pac. 150, that, where the award was appealed from by the landowner and the judgment in this court went against him, the condemning party, who was put to the expense of defending the appeal which proves futile, the landowner should pay the costs of such appeal; but that case has no bearing on the case in question, for here the landowner was contented with the award which he secured from the court trying the cause; and notwithstanding the fact that this court on appeal found that the award was too large, he is entitled to await the final determination of the question without taking any action whatever, and to be protected in his interests without costs to him until the question is finally determined by a valid judgment. The constitution says that *95the land shall not be appropriated until full compensation therefor be first made in money, or ascertained and paid into court for the owner. Now, the appeal in this case was for the purpose of ascertaining the value of the land. That value has not yet been judicially determined, for that will be the subject of consideration at the next trial of the cause.
A case squarely in point on this subject is Matter of New York etc. R. Co., 94 N. Y. 287. There the court, in speaking to this point, said:
“The only point remaining to be considered is the appeal from the judgment for costs rendered by the General Term against the landowners, on reversing the order of confirmation and appointing new commissioners, amounting to $120.7,0. We are of the opinion that the General Term had no power to award these costs. If the appeal to the General Term had been taken by the landowners, and they had been defeated, it may be that the court could, in its discretion, have compelled them to pay the costs to which they had subjected the company by such an appeal. But the appeal was taken by the company because it was dissatisfied with the amount awarded, and was a continuation of the proceeding instituted by it to ascertain the compensation payable to the landowners, to acquire their land against their will. In such a case to compel the landowners to pay any part of the expenses incurred by the company for the purpose of ascertaining the compensation, which proceedings were an indispensable condition of its right to take the land, would conflict with the constitutional right of the landowners to just compensation.”
To the same effect is Stolze v. Milwaukee etc. R. Co., 113 Wis. 44, 88 N. W. 919, 90 Am. St. 833, where many cases are cited sustaining the decision.
The motion will' be sustained, and the bill of costs stricken, with costs to the petitioner.